COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00033-CV


PRERNA CHADHA SHARMA                                                APPELLANT

                                       V.

AMIT CHADHA                                                          APPELLEE


                                    ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 14-05887-431

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Pro se appellant Prerna Chadha Sharma appeals the trial court’s final

decree of divorce. In six issues, Sharma contends that the trial court erred by

denying “postponement of the hearing” that led to her divorce from appellee Amit

Chadha, that the trial court did not have “territorial jurisdiction” over her and

violated “principles of Natural Justice,” that her marriage could be dissolved

      1
       See Tex. R. App. P. 47.4.
“strictly in accordance with the . . . Hindu Marriage Act 1955 and not otherwise,” 2

that the evidence is insufficient to prove insupportability, that Indian courts are

“seized of [this] matter,” and that the trial court should have considered Chadha’s

alleged evasion of his responsibility to support her. We affirm.

                                Background Facts

      In the trial court, Chadha filed a petition for an annulment or divorce of his

marriage to Sharma. In the petition, Chadha alleged that he and Sharma were

married in June 2012 and that they had stopped living together in March 2014.

He sought divorce on the ground that the marriage had become insupportable

because of discord or conflict of personalities that destroyed the legitimate ends

of the marital relationship and prevented any reasonable expectation of

reconciliation. He alleged that the parties did not share any children and that no

community property had been accumulated in the marriage other than the

parties’ personal effects.

      Sharma contested the divorce. In a document that she filed in August

2014, she contended, among many other allegations, that she was currently

living in Marietta, Georgia; that she and Chadha were married in June 2012 in

India under the Hindu Marriage Act; that she and Chadha later came to the

United States on temporary visas; that Chadha physically abused her before


      2
        Appellant contends, “In order to maintain the sanctity of a pious institution
that is Hindu Marriage, it is imperative to set aside the final decree passed by the
learned trial court.”


                                         2
“abscond[ing] to Texas”; and that she did not have any financial support. She

asked the trial court to order Chadha to pay for her legal proceedings and

expenses for travel and lodging.

      The trial court held a hearing on Chadha’s petition. Chadha appeared with

counsel, but Sharma did not appear personally or through counsel. The trial

court recognized that Sharma had filed an application to postpone the hearing

but denied any postponement because, in part, the application did not comply

with the requirements of a motion for continuance under the rules of civil

procedure. 3 The court also stated that Sharma’s August 2014 filing constituted

an answer to Chadha’s petition, that Sharma had therefore made a general

appearance, and that the court had jurisdiction over her. 4



      3
       Rule of civil procedure 251 states that no continuance shall be granted
“except for sufficient cause supported by affidavit, or by consent of the parties, or
by operation of law.” Tex. R. Civ. P. 251. “[W]e have consistently held that a trial
court does not abuse its discretion by denying an . . . unsworn motion for
continuance.” Poonjani v. Kamaluddin, No. 02-14-00193-CV, 2015 WL 3523102,
at *2 (Tex. App.—Fort Worth June 4, 2015, no pet.) (mem. op.). The trial court
stated that Sharma’s postponement application—her motion for continuance—
was not sworn.
      4
        We note that in the August 2014 filing, Sharma requested affirmative relief
in the form of financial support, and she also requested such support in a later
filing. A defendant makes a general appearance and submits to the jurisdiction
of the court by requesting affirmative relief inconsistent with an assertion that the
trial court lacks personal jurisdiction. Wakefield v. British Med. Journal Publ’g
Grp., 449 S.W.3d 172, 180 (Tex. App.—Austin 2014, no pet.); Exchequer Fin.
Group, Inc. v. Stratum Dev., Inc., 239 S.W.3d 899, 905 (Tex. App.—Dallas 2007,
no pet.); see Boyes v. Morris Polich & Purdy, LLP, 169 S.W.3d 448, 455 (Tex.
App.—El Paso 2005, no pet.).


                                         3
      During the hearing, Chadha’s counsel represented that the parties had

wed in India through an arranged marriage that was “more of a business

transaction.”       Counsel stated that before the marriage, Sharma had

misrepresented various facts about herself.

      Chadha testified that he and Sharma were citizens of India and that they

had entered into an arranged marriage after their families had exchanged

resumés.    He explained that he had eventually learned that information on

Sharma’s resumé—including that she had graduated from a university in India—

was false and that Sharma had misrepresented her date of birth, which meant

that her horoscope did not match Chadha’s. Chadha testified, “[Y]ou match the

horoscope, and if . . . your horoscope does not match, we don’t generally tend to

go for marriage.”

      According to Chadha, he and Sharma never lived in Texas together, and

they last lived together in Georgia (where they resided for three months) in

January 2014. He testified that his marriage became insupportable because of a

conflict of personalities that destroyed the legitimate ends of the marriage

relationship and that there was no reasonable expectation of reconciliation. 5



      5
        Thus, we cannot agree with Sharma’s contention that Chadha failed to
prove these grounds for a no-fault divorce. See Tex. Fam. Code Ann. § 6.001
(West 2006); Misigaro v. Bassowou, No. 02-10-00473-CV, 2012 WL 171110, at
*2 (Tex. App.—Fort Worth Jan. 19, 2012, no pet.) (mem. op.) (“Here, Bassowou
specifically testified that (1) serious marital discord or conflict existed, (2) this
conflict destroyed the legitimate ends of the marriage, and (3) there was no
reasonable chance of reconciliation. Thus, there was ample evidence to support

                                         4
      After the hearing, the trial court signed a final decree of divorce on the

ground of insupportability.    The court awarded to Chadha, as his separate

property, all personal items or funds in his possession or subject to his sole

control, and the court awarded to Sharma, as her separate property, all personal

items or funds in her possession or subject to her sole control. 6 Sharma filed a

notice of appeal in which she contended that the marriage began in India and

could not be dissolved in the United States, that she could not afford to hire an

attorney, that Chadha had physically abused her and had taken valuable

property from her, and that she would soon be evicted from her home in Georgia.

                      The Resolution of Sharma’s Issues

      In the “Issues Presented” part of Sharma’s brief, she raises six issues.

These issues do not completely correspond with the subheadings or body within

the argument portion of the brief, and no part of the brief contains any citation to

United States legal authorities. 7 Also, Sharma’s brief refers to many facts and



the trial court granting Bassowou’s petition for divorce.”); In re Marriage of Beach,
97 S.W.3d 706, 708 (Tex. App.—Dallas 2003, no pet.) (holding similarly).
      6
       At the end of the hearing on Chadha’s petition, the trial court explained,

             I will grant the divorce based upon insupportability. Because
      there is no sworn inventory and appraisement from either party filed
      or otherwise admitted into evidence in this case, I will award the
      parties the clothing and items of personal property currently in their
      possession.
      7
       The argument part of the brief appears to cite two legal proceedings from
a court in India. The index of authorities also includes a cite to “Section 13 of
Hindu Marriage Act 1955.” Sharma does not cite authority establishing that

                                         5
includes documents that are not in the appellate record, and the argument

portion of the brief does not include any citations to the record. We cannot

consider the documents that are outside of the record or Sharma’s statements

about them as grounds for reversing the trial court’s judgment. See Shelton v.

Standard Fire Ins. Co., 816 S.W.2d 552, 553 (Tex. App.—Fort Worth 1991, no

writ); see also LeBlanc v. Fed. Home Loan Mortg. Corp., No. 02-10-00004-CV,

2011 WL 856896, at *1 n.3 (Tex. App.—Fort Worth Mar. 10, 2011, no pet.)

(mem. op.) (“[W]e will not consider the exhibits that are attached to LeBlanc’s

brief and that are not also included in the record.”).           Because Sharma’s

arguments are largely based on documents that are outside of the record and on

factual allegations that were unsubstantiated in the trial court, contain no citations

to documents within the record, and contain no citations to appropriate legal

authorities, we overrule them as inadequately briefed. 8 See Tex. R. App. P.

38.1(i); In re C.R.A., 453 S.W.3d 623, 633 (Tex. App.—Fort Worth 2014, no pet.)



application of the Hindu Marriage Act precluded Chadha’s ability to obtain a
divorce in Texas.
      8
        We note that there “cannot be two sets of procedural rules, one for
litigants with counsel and the other for litigants representing themselves.
Litigants who represent themselves must comply with the applicable procedural
rules, or else they would be given an unfair advantage over litigants represented
by counsel.” Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.
1978); see also Solano v. Cendant Mortg. Corp., No. 02-07-00326-CV, 2009 WL
2138820, at *1 (Tex. App.—Fort Worth July 16, 2009, no pet.) (mem. op.)
(overruling all of an appellant’s issues as inadequately briefed and stating that
“pro se litigants are held to the same standards as licensed attorneys with
respect to following the applicable rules of procedure”).


                                          6
(“A brief must contain appropriate citations to authorities and to the record. Brief

conclusory statements unsupported by argument or citation to legal authorities

present nothing for review.” (citation omitted)); see also Fredonia State Bank v.

Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (referring to the “long-

standing rule” that a point may be waived due to inadequate briefing); Gray v.

Nash, 259 S.W.3d 286, 294 (Tex. App.—Fort Worth 2008, pet. denied).

                                   Conclusion

      Having overruled all of Sharma’s issues, we affirm the trial court’s

judgment.


                                                   /s/ Terrie Livingston

                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: October 1, 2015




                                         7